Case 2:20-cv-00559-JCM-BNW Document 15
                                    14 Filed 12/04/20
                                             11/30/20 Page 1 of 4
Case 2:20-cv-00559-JCM-BNW Document 15
                                    14 Filed 12/04/20
                                             11/30/20 Page 2 of 4
Case 2:20-cv-00559-JCM-BNW Document 15
                                    14 Filed 12/04/20
                                             11/30/20 Page 3 of 4
Case 2:20-cv-00559-JCM-BNW Document 15
                                    14 Filed 12/04/20
                                             11/30/20 Page 4 of 4




                             ORDER

                   IT IS SO ORDERED
                   DATED: 1:37 pm, December 04, 2020



                   BRENDA WEKSLER
                   UNITED STATES MAGISTRATE JUDGE
